 552DECISIONSOF NATIONALLABOR RELATIONS BOARDSentinel Protective Agency,Inc.'andLocal 87,Inter-national Union of Police and Protection Employees,IWA, Petitioner.Case 2-RC-16413June 13, 1974DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, ANDPENELLOUpon a petition duly filed under Section 9(c) of theNationalLaborRelationsAct,as amended, ahearing was held before Hearing Officer HowardShapiro. After the hearing and pursuant to Section102.67of the National Labor Relations Board'sRules and Regulations, Series 8, as amended, and bydirection of the Regional Director for Region 2, thisproceeding was transferred to the Board for decision.Thereafter, the Petitioner and the Intervenor2 filedbriefs in support of their respective positions.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this proceeding, theNational Labor Relations Board finds:1.The Employer is engaged in commerce withinthe, meaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The labor organizations involved are labororganizations within the meaning of the Act.3.No question affecting commerce exists con-cerning the representation of the employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.The Employer recognized the Intervenor as theexclusive collective-bargaining representative of allitssecurity guards on November 16, 1973, on thebasis of signed authorization cards, and at that timesigned a recognition agreement providing that thepartieswould meet for the purpose of collectivebargaining no later than November 30, 1973. StartinginDecember, the Employer and Local 803 helddiscussionsconcerning terms and conditions ofemployment on several occasions and, on January14, 1974, signed a collective-bargaining agreementwhich was to be effective February 1, 1974.On January 28, 1974, the Petitioner filed a petitionfor an election, accompanied by a sufficient showingof interest in the unit. The evidence shows that thePetitionerhad started its organizing campaignamong the Employer's employees a week or 10 daysprior to January 28, 1974.The Intervenor contends that the petition is barredby the collective-bargaining contract executed by theEmployer and the Intervenor or, in the alternative,by the recognition agreement executed on November16. The Petitioner contends that the contract is not abar as it was not effective on the date the petitionwas filed. The Petitioner further contends that therecognition agreement signed between the Intervenorand the Employer is not a bar in that it wassuperseded by a recognition clause in the collective-bargaining agreement signed on January 14 whichdid not become effective until February 1, therebycreating a gap in recognition from the date of thecontract's execution to its effective date. Because wefind that, under the circumstances, recognition doesbar the petition, we do not reach or pass upon thecontention that the contract is not a bar.Petitioner does not contend that recognition wasextended to the Intervenor after Petitioner beganorganizing; nor does it contend that the Employerwas aware that it intended to launch an organizingcampaign at the time it recognized the Intervenor. Itdoes contend, however, that the Board should affordthe employees an opportunity to choose whether theywish to be represented by the Petitioner or by theIntervenor,sincemorethan 2 months elapsed fromthe date of the Employer's recognition to the time thecontractwas to become effective, and becauseemployees showed dissatisfaction with representationby the Intervenor by supporting this petition.The Employer's recognition of the Intervenorfollowed an examination of authorization cardswhereby the Employer satisfied itself that theIntervenor rightfully represented a majority of theemployees in a unit which all parties have agreed isappropriate.Thereafter, theEmployer and theIntervenor signed a preliminary agreement contem-plating, and providing the basis for, negotiation of acomprehensive collective-bargaining agreement, aswell as memorializing recognition of the Intervenor.We have previously held that the good-faithrecognition of a labor organization on the basis of ademonstrated majority, when no other labor organi-zation is engaged in organizing, supports a presump-tion of continuing majority and bars an election for areasonable period of time to permit the parties tonegotiate a collective-bargaining agreement.3 ThePetitioner herein was not engaged in organizing theEmployer's employees at the time the Intervenor wasrecognizedbut rather did not engage in suchThe name of the Employer appears as amended at the hearing.America.3SecurityGuards and Watchmen Local Union No. 803,International3KellerPlasticsEastern,Inc.,157NLRB 583;TimbalierTowingBrotherhood of Teamsters,Chauffeurs,Warehousemen and HelpersofCompany,Inc.,208 NLRB No. 89.211NLRB No. 61 SENTINEL PROTECTIVE AGENCY, INC.553organizationuntilafter the Employer and thesuch an agreement.We therefore find that theIntervenorhad executed a collective-bargainingpetition herein is barred by the prior recognition ofagreement.Although that agreement was not tothe Intervenor. We shall dismiss the petition.become effective until approximately 4 days subse-quent to the filing of the petition herein,we do notORDERbelieve that the time lapsed between the recognitionagreement and the effective date of the contract wasIt is hereby ordered that the petition herein be, andan unreasonable period for the parties to come toit hereby is, dismissed.